Citation Nr: 1216941	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for the service-connected left knee disability, currently evaluated as 10 percent disabling for retropatellar pain syndrome, and 10 percent disabling for instability.

2.  Whether new and material evidence was submitted to reopen the claim for entitlement to service connection for a back disability, and if so whether service connection is warranted.

3.  Whether new and material evidence was submitted to reopen the claim for entitlement to service connection for a left shoulder disability, and if so whether service connection is warranted.

4.  Entitlement to a temporary total evaluation requiring convalescence following right knee surgery in November 2007.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to December 1986, from September 1987 to September 1991, and from October 1993 to March 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, March 2006, and February 2009 rating decisions by the Regional Office (RO) in Montgomery, Alabama.  In the April 2005 rating decision, the RO denied the Veteran's claim for service connection for a back condition.  The RO did not recognize that this claim was denied several times previously, most recently by way of a December 1996 rating decision.  Thus, the Board has recharacterized the issue as a claim to reopen the previously denied claim for service connection for a back condition.  The Veteran perfected an appeal as to this issue.

In the March 2006 rating decision, the RO addressed the Veteran's November 2005 claim for an increased rating for the left knee.  The RO assigned a temporary total evaluation effective October 28, 2005, to December 1, 2005, based upon left knee surgery.  The 10 percent rating was continued from December 1, 2005, forward.  The Veteran perfected an appeal as to the rating assigned.  The Board recognizes that at the time of his November 2005 increased rating claim, the Veteran had a 10 percent rating for left knee retropatellar pain syndrome, as well as a 10 percent rating for left knee instability, both of which will be considered as part of his increased rating claim.  

The Board is aware that the RO mischaracterized the Veteran's right and left knee disabilities in the rating sheets throughout the course of this appeal.  By way of an earlier, January 2003, Board decision, a 10 percent rating was assigned for retropatellar syndrome of the left knee with limitation of motion, and a separate 10 percent rating was assigned for retropatellar syndrome of the left knee with instability.  The Board also assigned a 10 percent rating for retropatellar syndrome of the right knee.  Since that time, however, the RO's rating decisions have shown, in error, that the Veteran has a separate instability rating for the right knee.  This appears to be an administrative error and should be corrected by the RO.

In February 2009, the RO denied the Veteran's claim for a temporary total convalescent rating due to his November 2007 right knee surgery.  The RO listed this claim as two separate issues, one based upon the right knee limitation of motion and the other based upon the right knee instability.  Again, the RO noted the Veteran as having a disability rating for right knee instability in error.  Thus, the Board has recharacterized this as one issue in the case caption, above.  The February 2009 rating decision also denied the Veteran's claim to reopen entitlement to service connection for a left shoulder disability.  The Veteran perfected appeals as to both the temporary total and the new and material evidence claims.

The Board recognizes that although the Veteran submitted a notice of disagreement as to his posttraumatic stress disorder claim, as well as his claim for a TDIU, in June 2011, he submitted a writing withdrawing those notices of disagreement.  The Board, therefore, will not further address these issues.

The Veteran provided sworn testimony before the undersigned Acting Veterans Law Judge at a Travel Board hearing in June 2011.  A copy of the hearing transcript is in the claims folder.  

The Veteran, at the time of his June 2006 notice of disagreement with the left knee rating, clearly stated a claim for an increased rating as to the right knee.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for the left knee disability; entitlement to service connection for a left shoulder and back disability; and entitlement to a temporary total evaluation requiring convalescence following right knee surgery in November 2007 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims for entitlement to service connection for a back condition and for a left shoulder condition were denied in a December 1996 rating decision; the Veteran did not appeal those decisions and they became final. 

2.  Evidence received since the December 1996 decision regarding the claims for service connection for a back condition and for a left shoulder condition relates to unestablished facts necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims for entitlement to service connection for a back condition and for a left shoulder condition.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of these service connection claims.

Petition to Reopen Previously Denied Claims 

The Veteran's claim of entitlement to service connection for a left shoulder condition was originally denied by way of the February 1992 rating decision.  His claim of entitlement to service connection for a back condition was originally denied by way of the February 1996 rating decision.  He made later attempts to reopen these claims.  They were most recently denied by way of a December 1996 rating decision.  As there was no timely appeal, the RO's December 1996 denial is final as to both claims.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO, by way of the December 1996 rating decision, continued the denial of service connection for a back disorder on the basis that there were no findings of a current back disability.  Likewise, the December 1996 rating decision continued the denial of service connection for the left shoulder condition on the basis that there was no diagnosis of a chronic disability of the left shoulder. 

The evidence considered at the time of the December 1996 rating decision included service treatment records, which show various complaints related to the Veteran's low back, to include low back pain, lumbar strain, and lumbar spasms.  As to the left shoulder, the service treatment records show that at the time of his July 1986 enlistment examination, the Veteran was experiencing a painful shoulder, and reported a history of shoulder dislocation at age 16.  During service, in February 1988, the Veteran complained of left shoulder pain lasting three weeks.  Thus, at the time of the last prior denial, there were service treatment records in the claims folder showing in-service treatment related to pain of both the low back and left shoulder.  Also of record at the time of the December 1996 rating decision were July 1996 VA joint and spine examination reports.  X-ray examination taken at that time was normal as to the spine.  The examiner confirmed the Veteran's history of low back pain, but made no other diagnosis.  The VA joints examination made no mention of the Veteran's shoulder.  The RO used this as the basis to conclude that there was no current disability at that time.

The evidence received since the December 1996 rating decision includes the Veteran's VA outpatient treatment reports and a recent statement from his longtime VA treating physician.  Periodically throughout the course of the Veteran's outpatient records, he reports low back pain.  At the time of his hearing, he reported that he received treatment with his VA physician for approximately ten years.  See hearing transcript at page 8.  

As to the left shoulder, a March 1998 clinical record shows ongoing complaints of left shoulder pain, with the Veteran reporting a history of a torn rotator cuff.  The physician noted an impression of "bursitis vs. tendonitis v. rotator cuff injury."  The record further reflects that the Veteran fell in October 2006 and experienced a complete rupture of the rotator cuff.  See July 2007 VA surgical history report.  He underwent surgery in February 2008.  In June 2011, the Veteran provided testimony before the undersigned at a Travel Board hearing.  At this time, he reported having two surgeries on his left shoulder, and he again reported his in-service treatment, but noted it as treatment for the rotator cuff.  See hearing transcript at page 12.  

In August 2011, the Veteran's VA treating physician submitted a statement in support of both the left shoulder and low back claims.  The examiner opined that the Veteran's left shoulder and low back complaints began in service, and that the chronic pain is most likely caused by or the result of his service in the Army.  

As noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus, 3 Vet. App. at 513.

The Board finds that the Veteran's outpatient records dating since 1996, as well as his hearing testimony, and his treating physician's August 2011 opinion, are new, in that the evidence was not previously of record.  The evidence is also material, as it addresses the possibility that the Veteran's back pain and left shoulder pain can be attributed to current disability and may have initially manifested during a period of active service or otherwise be due to service.  As new and material evidence has been received, the claims for service connection for a back disorder and for a left shoulder disorder are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disorder is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for an increased rating for the left knee disability, including with limitation of motion and instability, and for service connection for a back disorder and for a left shoulder disorder on the merits, as well as prior to adjudicating the temporary total evaluation claim.

Left Knee

The Veteran seeks an evaluation in excess of 10 percent for the retropatellar pain syndrome with limitation of motion of the left knee and in excess of 10 percent for the separately rated instability of the left knee.  After a careful review of the record, the Board finds that the recent VA examination report does not include sufficient information with which to evaluate the Veteran's claim. 

The medical evidence, including the January 2011 VA examination report, shows that the Veteran has pain that limits his left knee flexion and extension; however, the examiner did not indicate the extent to which the knee may be limited during flare-ups, as well as the extent to which his left knee extension and flexion is accomplished without pain.  The examiner simply stated that the Veteran had pain with motion, but made no elaboration.  Thus, the Board finds it necessary to secure another examination to ascertain the current severity of the Veteran's left knee disabilities.  See 38 U.S.C.A. § 5103A (West 2002; 38 C.F.R. § 3.159 (2011) (VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.) 

The ratings for limitation of flexion and for limitation of extension are found under 38 C.F.R. § 4.71a (2011), Diagnostic Codes 5260 and 5261.  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Further, Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the most recent VA examination in January 2011, the VA examiner measured flexion and extension, and made a statement that motion was with pain, and that motion was additionally limited by pain.  In essence, this examiner confirmed that there is pain on active movement of the left knee, but completely failed to describe the degree of motion at which the pain began.  A remand is thus necessary to determine his pain-free left knee flexion and extension, to include any possible limitation of motion due to pain, weakness, or fatigue, as well as any additional loss of motion or pain during periods of flare ups.  See C.F.R. § 4.71a, Diagnostic Codes 5260-5261 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups").  The examiner should also discuss the severity of the Veteran's left knee instability in the report, including an assessment of the October 2006 fall, and an opinion as to whether any knee instability may have caused that fall.

Back

The July 1986 entrance examination is negative as to any finding of a back disorder being present at the time of the Veteran's initial entry into service.  He was again examined in May 1992 for the next period of enlistment, at which time again no back disorder is shown.  During service, however, clinical records show treatment related to the back many times.  In January 1991, the Veteran reported low back pain, which he reported had come and gone over the prior three years.  In January 1994, he sought treatment for back pain after falling on the ice, as well as after doing heavy lifting.  He followed up in February 1994, at which time lumbar strain was reported.  An August 1994 treatment note shows lumbar spasms and pain, and October 1994 notes reflect ongoing low back pain.

Following service, a February 1993 clinical record shows that the Veteran was struck by a car and hurt his back.  A sprain was noted in this report.

Later, VA examination confirmed the Veteran's ongoing back pain, but made no diagnosis as to disability.  X-ray findings were normal.  See May 1995 VA general medical examination.  A November 1995 report shows polyarthralgia of multiple joints, including the back.  The July 1996 VA examiner again confirmed the Veteran's ongoing history of low back pain, but based upon x-ray examination, made no diagnosis of a back disability.  Back pain continued to be shown in outpatient records.  See, for example, June 2004 VA outpatient treatment notes.  And, in July 2004, physical therapy notes suggest that the Veteran's back range of motion was limited.  

In January 2011, a VA examiner reported the Veteran's continued back pain.  X-ray examination at this time showed mild degenerative changes of the L5-S1 facets, but the impression was noted as "unremarkable."  The VA examiner noted a diagnosis of "DDD."  No opinion was requested at that time.  In March 2011 follow up note, the VA examiner stated that the Veteran's "low back pain is less likely as not (less than 50/50 probability) caused by or a result of low back pain in service."  The basis for this opinion was that the October 2006 fall, which led to the Veteran's knee and shoulder surgery, was the source of the Veteran's back pain.  The examiner did not discuss the source of the Veteran's back pain for the many years preceding the October 2006 fall.  And the examiner did not assess the possibility that a service-connected knee disability may have caused the fall.  Thus, this examination report cannot, without further development, be used to decide this claim.

In August 2011, the Veteran's VA treating physician submitted a written opinion stating that the Veteran's lumbar pain is most likely caused by or the result of his service.  The basis for this opinion was that the pain is noted in service.  This physician, however, neither confirmed a current disability diagnosis, nor discussed any post-service incidents, such as the February 1993 notation that the Veteran was struck by a car injuring his back.

Thus, the record clearly establishes a complicated history as to the Veteran's back disorder.  In light of above, the Board finds that a medical examination and opinion are necessary in this case in order to confirm the current diagnosis as to the Veteran's back, as well as to determine the etiology of any currently diagnosed back disability.  

Left Shoulder

The Board finds that a VA examination is also warranted as to the Veteran's claim for service connection for a left shoulder disability.  While the Veteran's VA treating physician submitted a statement in August 2011 opining that the Veteran's left shoulder pain was most likely caused by or the result of his active service, this opinion did not address pertinent information in the claims folder.  In particular, the Veteran's July 1986 service entrance examination notes shoulder pain at the time of entry into service, with a reported history of dislocation.  A left shoulder strain was also noted in February 1988, but there were no additional complaints of pain or reports of left shoulder injury during the remaining years of the Veteran's service.  The record, however, does show that the Veteran sought treatment related to his left shoulder in January 1992, shortly after his discharge from service.  X-ray examination was unremarkable.  A May 1995 VA examination was negative as to any complaints related to the shoulder.  A November 1995 note shows the Veteran's report that he felt like his rotator cuff was torn.  There is no clinical record, however, confirming that at that time.  Yet, in March 1998 the Veteran reported to another VA physician that he had a history of a torn rotator cuff.  The record later reflects that the Veteran fell in October 2006 and injured his left shoulder, ultimately requiring surgery for a ruptured rotator cuff.  

At no time has the Veteran been afforded a VA examination to determine the nature of the Veteran's left shoulder disability throughout the course of this claim and appeal, to include any diagnosable disability prior to the October 2006 fall, as well as a result of the fall and after the surgery.  If a disability existed prior to the fall, an opinion is needed as to the likelihood that the disability was causally connected to service, taking into account the Veteran's report of pain at the time of his July 1986 entrance examination.  If no such disability existed prior to October 2006, an opinion is required as to the likely cause of the fall, including whether it was caused by the Veteran's service connected right and/or left knee disabilities.

As with the Veteran's back disability claim, the record clearly establishes a complicated history as to the Veteran's left shoulder disorder.  In light of above, the Board finds that a medical examination and opinion are necessary in this case in order to confirm the current diagnosis as to the Veteran's back, as well as to determine the etiology of any currently diagnosed back disability.  

Temporary Total Evaluation

The Veteran filed a claim for a temporary total evaluation due to required convalescence following a right knee surgery in November 2007.  The Board recognizes that the Veteran is service connected for retropatellar pain syndrome of the right knee.  As noted in the introduction, above, a claim was pending for an increased rating for the right knee since June 2006.  The Veteran later fell in October 2006, which ultimately led to his knee surgery in November 2007.  Thus, the pertinent question as to the temporary total evaluation involves the severity of the Veteran's right knee disability, and a determination as to whether the service connected disability caused the October 2006 fall.  During the VA examinations for the left knee and the back and left shoulder disabilities, an opinion should be obtained as to the cause of the fall, as this also pertains to the other pending claims.  Once that determination is made, and once the increased rating claim for the right knee is decided, dating back to June 2006, the temporary total evaluation claim may be readjudicated.

Records

A review of the record reveals that outpatient records from the VA Medical Center in Birmingham, Alabama, dating through May 4, 2011, are included in the claims folder.  On remand, ongoing medical records since May 2011 should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain relevant treatment records from the VA Medical Center in Birmingham, Alabama, dating since May 2011.  If the requested records are not obtainable, the claims file should document such and the Veteran notified of the inability to obtain the records.

2.  After the above has been completed to the extent possible, afford the Veteran VA examination by a physician to determine the current severity of his service-connected left knee disability, the nature and etiology of his low back and left shoulder disorders, and whether service-connected disability contributed to a falling incident in October 2006.  The claims file should be made available and reviewed by the examiner.  

With respect to the left knee, the examiner should conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), and the examiner must record the Veteran's report of his pain with motion of his left knee.  The examiner must state whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, these determinations should be expressed in terms of the degree of additional range of motion loss (at both extension and flexion) due to such factors.  This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  In doing so, the examiner must acknowledge the Veteran's report of pain and estimate his pain-free left knee flexion and extension, both on examination, during the normal course of his typical day, as well as during periods of flare-up. 

The examiner must also acknowledge and discuss the Veteran's report of having knee instability and describe the nature and severity of any instability found to be present.  

The examiner should also describe the extent and severity, if any, of any right knee instability.  Thereafter, the examiner should provide opinion on the following question:

   a) whether is it is more likely, less likely, or at least as likely as not (50 percent probability) that the Veteran's right and/or left knee disability contributed to the Veteran's falling injury in October 2006?

With respect to the low back disability claim, the examiner should provide a diagnosis for any low back disability identified, and then, if a current disability is diagnosed, answer the following questions:  

	a) is it is more likely, less likely, or at least as likely as not (50 percent probability) that any current low back disability arose during service or is otherwise related to service; OR, alternatively;

	b) is it is more likely, less likely, or at least as likely as not (50 percent probability) that any current low back disability is caused or aggravated beyond the normal progress of the disorder by the falling injury in October 2006?

In rendering these opinions, the examiner should consider the significance of the multiple treatments for low back pain and injuries during service and any post-service incidents, to include the February 1993 incident during which the Veteran was struck by a car as well as the October 2006 fall.  The medical basis for the conclusions reached should be provided.

With respect to the left shoulder disability claim, the examiner should provide a diagnosis for any left shoulder disability identified, both prior to and after the October 2006 fall.  If a current disability is diagnosed, answer the following questions:  

	a) is it undebatable that a chronic left shoulder disability existed prior to active service in September 1986 and, if so, whether it is undebatable that the preexisting left shoulder disability was not aggravated during a period of active service from September 1986 to December 1986, from September 1987 to September 1991, and from October 1993 to March 1995; OR, 

	b) is it is more likely, less likely, or at least as likely as not (50 percent probability) that any left shoulder disability arose during service or is otherwise related to service; OR, alternatively;

   c) ) is it is more likely, less likely, or at least as likely as not (50 percent probability) that any left shoulder disability was caused and/or aggravated beyond the normal progress of the disorder by the October 2006 falling injury?
   
In rendering the opinion, the examiner should address the significance of the Veteran's report of shoulder pain in the July 1986 entrance examination report, as well as report of pain in February 1988.  The examiner should also consider the extent to which the October 2006 fall may have caused or aggravated the Veteran's left shoulder disability.  The medical basis for the conclusions reached should be provided.

3.  After the development requested above has been completed to the extent possible, and the increased rating claim for the right knee is adjudicated, readjudicate the Veteran's claim for a temporary total evaluation for convalescence following the November 2007 right knee surgery.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


